Citation Nr: 1012330	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  94-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a 
cervical spine disability.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
discogenic disease of the thoracic spine.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
trapezius muscle disability.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
headaches, to include migraine.

5.  Entitlement to an increased rating for subluxation of 
the right knee, evaluated as 10 percent disabling prior to 
December 1, 1994.

6.  Entitlement to an increased rating for subluxation of 
the right knee, evaluated as 20 percent disabling, from 
December 1, 1994, to January 1, 2006.

7.  Entitlement to an increased rating for subluxation of 
the right knee, evaluated as 20 percent disabling, from 
January 1 to May 9, 2006.

8.  Entitlement to an increased rating for subluxation of 
the right knee, evaluated as 20 percent disabling, from May 
9, 2006, to January 21, 2010.

9.  Entitlement to an increased rating for subluxation of 
the right knee, evaluated as 20 percent disabling, from 
January 29, 2010.

10.  Entitlement to an increased rating for arthritis of the 
right knee, currently evaluated as 10 percent disabling, 
prior to July 16, 2008.

11.  Entitlement to a separation evaluation for arthritis 
with additional functional impairment, from July 16, 2008.

12.  Entitlement to an additional temporary 100 percent 
convalescence period pursuant to 38 C.F.R. § 4.30.

13.  Entitlement to a total rating based on unemployability 
due to service connected disability (TDIU) under 38 C.F.R. 
§ 4.16(a).

14.  Entitlement to TDIU on an extraschedular basis under 
38 C.F.R. § 4.16(b).

15.  Entitlement to an increased rating for right knee 
disability on an extraschedular basis under 38 C.F.R. 
§ 3.321.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to 
November 1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2007, the Board denied the claims for increase and 
remanded the other claims.  The Veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a September 2008 order, the Court granted the 
parties' Joint Motion to Vacate and Remand (JMR) the Board's 
decision regarding the claims for increase for 
readjudication consistent with the directives contained 
therein.  In March 2009, the Board remanded the case for 
additional development.  The Board requested that the RO 
schedule the Veteran for a hearing and obtain a copy of the 
Social Security Administration (SSA) award of disability 
benefits along with pertinent records associated therewith.

In correspondence dated April 2009, the Veteran's attorney 
withdrew the request for a hearing and requested a Board 
decision on the claims without further attempts to obtain an 
SSA decision award letter and supporting documents.  She 
stated that the Veteran receives Supplemental Social 
Security Income (SSSI), which were terminated and then 
reinstated 2 to 3 years ago, and that SSA had not awarded 
the Veteran disability benefits.  She insisted that there 
were no SSA records to obtain.

In correspondence dated June 2009, the Veteran's attorney 
again stated that the Veteran "does not want a VA hearing."  
She further reiterated her remarks concerning his receipt of 
SSSI rather than disability benefits from SSA.

In September 2009, the Board remanded the case to the RO for 
issuance of a Supplemental Statement of the Case (SSOC) 
addressing evidence received subsequent to the prior SSOC.

In a December 2009 statement, the Veteran's attorney waived 
consideration in the first instance of any evidence not 
previously considered by the RO and requested that the Board 
immediately review the claim, noting that it had been 
advanced on the docket due to financial hardship.

On review, the Board observes that, in April 2009, the 
Veteran's attorney submitted evidence suggesting that she 
sought on behalf of the Veteran service connection for an 
adjustment disorder secondary to service-connected right 
knee disability.  This matter is referred to the RO for 
appropriate action.

Addressed in the REMAND portion of this decision are the 
following issues:  (1) Entitlement to an additional 100 
percent convalescence period under 38 C.F.R. § 4.30; (2) 
Entitlement to TDIU on an extraschedular basis under 
38 C.F.R. § 4.16(b), and (3) Entitlement to an increased 
evaluation for right knee disability on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1).  These issues are 
REMANDED to the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran reports disability arising in the course of 
employment obtained through VA sponsored vocational training 
and rehabilitation services.

2.  Cervical spine disability was not proximately caused by 
the provision of training and rehabilitation services 
provided or authorized by VA under 38 U.S.C. chapter 31.

3.  Thoracic spine disability (discogenic disease) was not 
proximately caused by the provision of training and 
rehabilitation services provided or authorized by VA under 
38 U.S.C. chapter 31.

4.  Trapezius muscle disability was not proximately caused 
by the provision of training and rehabilitation services 
provided or authorized by VA under 38 U.S.C. chapter 31.

5.  Headaches, to include migraine, were not proximately 
caused by the provision of training and rehabilitation 
services provided or authorized by VA under 38 U.S.C. 
chapter 31.

6.  For the period prior to December 1, 1994, (excluding 
periods of convalescence) subluxation of the right knee was 
manifested by no more than slight impairment.

7.  For the period from December 1, 1994 to January 1, 2006, 
(excluding periods of convalescence) subluxation of the 
right knee was manifested by no more than moderate 
impairment.

8.  For the period from January 1 to May 9, 2006, 
subluxation of the right knee was manifested by severe 
impairment.

9.  For the period from May 9, 2006, to January 21, 2010,  
subluxation of the right knee is manifested by no more than 
moderate impairment.

10.  For the period from January 21, 2010, subluxation of 
the right knee is manifested by severe impairment.

11.  Degenerative arthritis of the right knee is manifested 
by pain and limitation of flexion and extension.

12.  From July 16, 2008, right knee disability is 
additionally manifested by limitation of motion with 
increased pain throughout, the functional equivalent of 
motion from 10 to 45 degrees coupled with decreased strength 
and decreased squatting ability.

13.  The Veteran does not have a single service connected 
disability rated 60 percent or more; also he does not have 
two or more service-connected disabilities with one 
disability ratable at 40 percent (or more) and sufficient 
additional disability to bring his combined rating to 70 
percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for cervical spine 
disability as the result of the provision of training and 
rehabilitation services provided or authorized by VA under 
38 U.S.C. chapter 31 have not been met.  38 U.S.C.A. § 1151 
(West 2009); 38 C.F.R. 3.361 (2009).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for thoracic spine 
disability (discogenic disease) as the result of the 
provision of training and rehabilitation services provided 
or authorized by VA under 38 U.S.C. chapter 31 have not been 
met.  38 U.S.C.A. § 1151 (West 2009); 38 C.F.R. 3.361 
(2009).

3.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for trapezius muscle 
disability as the result of the provision of training and 
rehabilitation services provided or authorized by VA under 
38 U.S.C. chapter 31 have not been met.  38 U.S.C.A. § 1151 
(West 2009); 38 C.F.R. 3.361 (2009).

4.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for migraine headaches as 
the result of the provision of training and rehabilitation 
services provided or authorized by VA under 38 U.S.C. 
chapter 31 have not been met.  38 U.S.C.A. § 1151 (West 
2009); 38 C.F.R. 3.361 (2009).

5.  For the period prior to December 1, 1994, the criteria 
for a rating in excess of 10 percent for subluxation of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West. 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5257 (2009). 

6.  For the period from December 1, 1994, to January 1, 
2006, the criteria for a rating in excess of 20 percent for 
subluxation of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

7.  For the period from January 1 to May 9, 2006, the 
criteria for 30 percent disability rating for subluxation of 
the right knee are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2009).

8.  For the period from May 9, 2006, to January 21, 2010, 
the criteria for a rating in excess of 20 percent for 
subluxation of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

9.  For the period from January 21, 2010, the criteria for a 
rating 30 percent evaluation (maximum schedular) are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2009).

10.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2009).

11.  The criteria for a separate 10 percent evaluation for 
degenerative arthritis of the right knee with limitation of 
motion and functional impairment are met from July 16, 2008.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2009).

12.  The schedular requirements for a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (a), 4.25 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
The Federal Circuit Court has stated that it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

In the present case, the Veteran's claim of entitlement to 
an increased rating was received in October 1992, long 
before the enactment of the VCAA.

A March 2002 letter informed the Veteran that his claim for 
increase had been remanded by the Board for additional 
development.  He was invited to identify or submit evidence 
supportive of his claim.  The letter indicated that VA would 
make reasonable efforts to help the Veteran obtain evidence 
necessary to support his claim.  The letter also described 
the actions that had been taken.

An August 2004 letter discussed the evidence and information 
necessary to support the Veteran's claim.  It asked the 
Veteran to identify outstanding evidence.  It told the 
Veteran how VA would assist him in obtaining evidence.

A February 2007 letter told the Veteran how VA establishes 
disability evaluations and effective dates.

The Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (determinations on the 
issue of harmless error should be made on a case-by-case 
basis).  Although the notices were provided to the Veteran 
after the initial adjudication, the Veteran has not been 
prejudiced thereby.  The content of the notice provided to 
the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Also, notwithstanding the error, the claims 
were subsequently readjudicated, most recently in November 
2009, and VA issued the Veteran an SSOC dated the same 
notifying him of the actions taken and evidence obtained or 
received.  As such, the Veteran was afforded due process of 
law.  The Veteran has not been deprived of information 
needed to substantiate his claim and the very purpose of the 
VCAA notice has not been frustrated by the timing error 
here.  Lastly, the Board notes that the Veteran has been 
represented throughout his appeal, initially by an 
accredited Veterans service organization and more recently a 
private attorney.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

With regard to the 38 U.S.C.A. § 1151 claims, VA notified 
the Veteran of the evidence and information necessary to 
establish entitlement in a letter dated October 2003, prior 
to the initial adverse adjudication.  VA again provided 
notice pursuant to VCAA in a letter dated February 2005.

As for the TDIU claim, VA provided notice pursuant to VCAA 
in a letter dated March 2005.

VA has also satisfied its duty to assist the Veteran under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  VA and private 
medical records have been associated with the claims folder.  
Vocational rehabilitation files have been obtained and 
associated with the claims folders.  VA afforded the Veteran 
an opportunity to appear for a hearing.  Additionally, VA 
afforded the Veteran examinations and, in July 2008, VA 
obtained a medical opinion on his behalf.  The Board notes 
that the recent VA examination is adequate as it reflects a 
pertinent medical history, review of the documented medical 
history, clinical findings, a diagnosis, and an opinion 
supported by a medical rationale.  The adequacy of this 
examination has not been challenged by either the Veteran or 
his attorney.

The Board finds that there is no indication that there is 
any additional relevant evidence to be obtained either by 
the VA or by the Veteran, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

I.  Compensation Under 38 U.S.C.A. § 1151

The Veteran's claim for compensation under 38 U.S.C.A. § 
1151 was received in August 2003.  Because his claim was 
filed on or after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997, and 
implementing regulations at 38 C.F.R. § 3.358, are not 
applicable.  The version of 38 U.S.C.A. § 1151 that became 
effective October 1, 1997 is the applicable statute in this 
case.  Effective October 1, 1997, 38 U.S.C.A. § 1151 
provides in relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for a 
qualifying additional disability or a qualifying 
death of a veteran in the same manner as if such 
additional disability or death were service-
connected.  For purposes of this section, a 
disability or death is a qualifying additional 
disability or qualifying death if the disability 
or death was not the result of the veteran's 
willful misconduct and (1) the disability or 
death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in 
a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not reasonably 
foreseeable. (Emphasis added.)

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 
3.361,which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each 
involved body part or system separately.  38 C.F.R. § 
3.361(b).

Claims based on additional disability due to disability or 
death due to training and rehabilitation services or CWT 
program must meet the causation requirements of this 
paragraph and paragraph (d)(3) of this section.   38 C.F.R. 
§ 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).  To establish that the provision of training and 
rehabilitation services or a CWT program proximately caused 
a veteran's additional disability or death, it must be shown 
that the veteran's participation was an essential activity 
or function of the training services, or CWT program 
provided or authorized by VA proximately caused the 
disability or death.  38 C.F.R. § 3.361(d)(3).  The veteran 
must have been participating in such training, services, or 
CWT program provided or authorized by VA as part of an 
approved rehabilitation program under 38 U.S.C. chapter 31, 
or as part of a CWT program under 38 U.S.C. § 1718.  Id.  It 
need not be shown that VA approved that particular activity 
or function, as long as the activity or function is 
generally accepted as being a necessary component of the 
training, services, or CWT program that VA approved or 
authorized.  Id.

Factual Background

Report of VA examination dated December 1998 reflects 
history of back injury in service, contemporaneous with the 
injury to his service-connected right knee.  The Veteran 
complained of constant pain, which begins in his right 
buttocks and radiates up the lateral aspect of his thorax 
into his scapula.  He stated that this pain began 3 years 
ago after his knee surgery and said that a doctor had told 
him this was related to favoring his right knee.  
Objectively, there was a full range of spine motion without 
pain.  Straight leg and Patrick's testing were negative 
bilaterally.  Reflexes were intact throughout the lower 
extremities.  There were no abnormal curvatures, or 
localized tenderness.  There was no evidence of any muscle 
spasm.
A VA treatment record dated January 2001 reflects complaints 
of low back pain for years.  The Veteran reported that this 
occurred with his knee injury.

VA treatment record dated September 2001 reflects right leg 
giving way, intermittent numbness, low back pain with spasm, 
and atrophy of the right leg.  Tremor and weakness were 
noted.

VA treatment records reflect degenerative changes at L2-3 on 
the right and several millimeters retrolisthesis at the L5-
S1 level per x-ray.  There was no significant change since 
January 1996.

VA treatment records dated January 2002 show that the 
Veteran presented with complaints of persistent back pain in 
the right thoracic and lumbar area.  Clinical findings were 
consistent with myofascial pain at the right rhomboid and 
quadratus lumborum muscles.  A January 2002 EMG showed 
normal study.  There were no findings for radiculopathy or 
myopathy.  The examiner reported that clinical examination 
of the Veteran was consistent with myofascial pain at the 
right rhomboid and quadratus lumborum muscles.
A July 1, 2002, Incident Report reflects that the Veteran 
reported to his employer that he had been hit in the ankle 
while putting away carts affecting his knee and back.  The 
injury was described as knee strain and back pain.  It was 
noted that there were no witnesses to the incident, which 
occurred on June 20, 2002, in the afternoon.

A VA treatment note dated July 2002 reflects complaints of 
right knee swelling for over 1 week after injury to leg on 
job.  The Veteran reported he had been climbing ladders.

Department of Labor records for the State of Florida reflect 
that the Veteran first sought medical treatment for an on-
the-job injury on July 10, 2002; he was placed on light duty 
status and paid benefits.

A medical record dated July 2002 from Memorial Healthcare 
Park reflects that the Veteran was medically cleared to 
return to work.  He was not to lift over 5 to 10 pounds, 
kneel, climb, or walk excessively.  The Veteran had an acute 
contusion/strain of the right foot/right knee, and mild 
strain of the right trapezius.  An August 2002 medical 
record shows that the Veteran was not lift over 15 to 20 
pounds.  He was further not to engage in over the shoulder 
lifting, or climbing.

Medical records from Dr. D.P of the Brooks Rehab Network 
reflect that the Veteran was initially seen on July 15, 
2002.  The diagnosis was right knee strain/right foot 
contusion.  Reported dated of onset was June 20, 2002.  By 
history, the Veteran stated that a cart ran into the back of 
his leg and he felt knee pain.  He also complained of 
hamstring/knee pain, and right upper thoracic and latissimus 
pain.  He underwent treatment by physical therapists.  On 
July 24, 2002, the Veteran reported cervical spine pain.  On 
July 29, 2002, the Veteran reported that his neck and back 
feel better.  On July31, 2002, the Veteran reported spine 
problems and migraine headache.  In August 2002, the Veteran 
reported having pain between his shoulder blades.  Tight 
bilateral rhomboids and right scalene musculature was noted.

Records associated with the Veteran's vocational 
rehabilitation file reflect as follows.  In April 2003, a 
rehabilitation counsellor advised the Veteran that he was 
found infeasible to achieve a vocational goal for employment 
or self employment.  It was noted that he was "unlikely to 
be gainfully employed for the foreseeable future.  You have 
acquired injury as a result of your VA sponsored extended 
evaluation plan which included employment."

In an August 2003 statement to VA, the Veteran claimed that 
he had disability incurred from injury sustained while 
working in the VA vocational rehabilitation employment 
program.  He stated that he worked for Lions Club Inc 
Servmart, Mayport, Florida.  He reported that his 
disabilities were a right knee condition, migraine 
headaches, and trapezius muscles in the middle and upper 
back.

Private treatment records from Dr. E.Y. dated December 2003 
to March 2004 show as follows.  In December 1993, the 
Veteran was initially evaluated for report of on-the-job 
injury, occurring June 20, 2002.  By history, while lifting 
a large box of towels at the inventory warehouse, he was 
struck from behind by a cart in the right ankle region 
posteriorly, falling backwards and smashing his back into a 
mental rack and twisting his knee.  He reported significant 
pain since that time.  He reported that he was initially 
treated by a private physician, and given medication along 
with physical therapy for a period of 3 months.  The Veteran 
stated that, after working light duty for a period 3 months, 
he was fired because his employer expected more and more.  
The physician reviewed Dr. D.P's medical records, which 
showed treatment for contusion and strain of the right foot 
and strain to the right trapezius and the right knee.  The 
assessment included post traumatic arthritis, right knee, 
probably base line, and persistent upper back, neck and 
shoulder pain.  MRI was recommended.  It was noted that 
current work status would be sedentary and maximum lifting 
was 5 pounds.  The workers' compensation carrier was copied 
on this evaluation.  On follow-up in January 2004, the 
Veteran complained of head, neck, back, and shoulder pain.  
MRI of the right shoulder showed some mild degenerative 
changes, but no bone lesions or signs of rotator cuff tear.  
MRI of the thoracic spine showed some degeneration without 
disk herniations.  MRI of the cervical spine showed C3-4 and 
C4-5 disk herniations.  The assessment was cervical 
herniated nucleus pulposus, post traumatic arthritis of the 
right knee, and cervicothoracic strain.  Epidural injection 
was recommended.  On follow-up evaluation in March 2004 for 
the shoulder, leg and neck, the Veteran complained of 
shoulder pain.  Objectively, there was moderate 
patellofemoral crepitance with palpable osteophytes about 
the right knee.  The assessment was post traumatic 
arthritis, right knee stable, and cervicothoracic strain 
with C3-4 and C4-5 broad based herniations; rule out 
cervical radiculopathy.  It was noted that, on the interim, 
he could be on sedentary work status.

Private medical records from OMI Imaging dated January 2004 
reflect cervical disc herniation and bulging, discogenic 
disease of the thoracic spine with subarticular degenerative 
marrow signal change, and hypertrophy of the right shoulder 
joint with bone edema and inflammation and possible biceps 
tenosynovitis.

VA imaging studies dated March 2005 reflects degenerative 
changes at L2-3, otherwise negative lumbosacral spine with 
several millimeters of retrolisthesis at the L5-S1 level.  
It was noted that there has been no significant change since 
December 1998.

A private medical report dated November 2005 reflects that 
the Veteran was seen for complaints of low and mid-back 
pain, right knee pain, and restricted vision.  The 
assessment was osteoarthritis of the right knee, low back 
pain, cervical strain, thoracic strain, lumbar strain, 
hypertension, glaucoma, legal blindness, and cephalgia.

VA treatment records reflect that the Veteran was seen in 
January 2006.  It was noted at this time that he had been 
seen in November 2005 for low back pain with spasms.  A VA 
treatment record dated August 2007 reflects that the Veteran 
denied headaches.

Report of VA examination dated July 2008 reflects that the 
examiner reviewed the medical records in the claims files, 
obtained a medical history from the Veteran, and conducted 
his own physical examination.  By history, the Veteran 
reported almost constant headaches, flaring every 3 to 4 
hours to pain at level 10.  He complained of pain going from 
the left side of his neck down his left shoulder (not right 
or right trapezius) and then down the entire thoracic and 
lumbar spine, radiating in the right lower extremity.  The 
diagnoses were C3-4 disk herniation, C4-5 slight 
retrolisthesis with disk herniation, C5-6 disk bulge per MRI 
of January 2004 (1.5 years after date of injury); multi-
level T5-9 diskogenic disease per MRI of January 2004.  The 
examiner reported that "Without having MRIs of the cervical 
or thoracic spine within weeks or months after the date of 
injury, to resolve the question of whether the Veteran's 
cervical and thoracic spine conditions were caused by or 
worsened by the injury on June 20, 2002, would require that 
I resort to mere speculation."  Report of Examination dated 
July 2008 (ROE) at 6.

At this time, the VA examiner further opined that the 
Veteran does not have migraine headaches and that the 
headaches he reports are not caused by or related to the 
injury on June 20, 2002.  ROE at 4.  The examiner predicated 
his opinion on the objective evidence, which did not show 
migraine type headaches.  The examiner noted that the 
Veteran had diskogenic disease of the thoracic spine, but 
this was not severe enough for intervertebral disc syndrome.  
Also, there was no evidence of an objective nature of 
cervical, thoracic and lumbar radiculopathy per the 
examiner.  ROE at 5.  The examiner opined that there was no 
evidence of right trapezius muscle strain, and noted that 
the Veteran had reported thoracic area symptomatology years 
before the injury of June 20, 2002.  ROE at 6.  The examiner 
indicated that the types of changes reported on MRI were 
those most often associated with aging and not with acute 
trauma.  Id.

Analysis

The Veteran asserts that he has additional disability 
arising from injury sustained during his participation in a 
VA authorized vocational rehabilitation program.  He 
specifically asserts that he has additional disabilities 
that are cervical spine disability, discogenic disease of 
the thoracic spine, trapezius muscle disability, and 
migraine headache.  He reports that these conditions were 
caused by a cart hitting him in the right ankle causing him 
to fall backwards, hitting his back and twisting his right 
knee.

The record shows that the Veteran reported having injured 
himself on June 20, 2002.  The Incident Report shows that he 
reported having been hit in the ankle while putting away 
carts which affected his knee and back.  The injury was 
described a knee strain and back pain.  The Veteran did not 
obtain immediate medical care.  The record shows that he 
first sought medical treatment for injuries related to work 
in July 2002.  At that time, his injury was described as 
acute contusion/strain of the right foot/knee, and mild 
strain of the right trapezius.  There were no complaints 
involving the cervical or thoracic spine, or headaches.

The record shows that the Veteran has been diagnosed with 
myofascial pain of the right rhomboid and quadratus muscles, 
lumbar degenerative changes and retrolisthesis, 
contusion/strain of the right foot/knee, mild strain of the 
right trapezius, C3-4 disk herniation and C4-5 
retrolisthesis with disk herniation, and thoracic discogenic 
disease.  However, the evidence of record shows no 
indication that the claimed additional disabilities--- 
cervical spine disability, discogenic disease of the 
thoracic spine, trapezius muscle disability, and migraine 
headache---were caused by his participation in VA authorized 
vocational rehabilitation.

While the Veteran believes that the claimed disabilities 
were caused by his on-the-job injury, he is not credible in 
this regard in view of the medical evidence contemporaneous 
with the injury.  This evidence does not show any disability 
of the cervical or thoracic spine, or complaint of headaches 
to include migraine.  Moreover, the medical evidence of 
record as a whole shows no indication that any currently 
found disorder the cervical or thoracic spine or trapezium 
muscles is related to the on-the-job injury.  The Board 
finds that medical evidence is more probative that the 
Veteran's unsupported belief.

Regarding the Veteran's report of migraine headaches, the 
Board finds that he is competent to report headache pain.  
Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone 
v. Brown, 8 Vet.App. 398, 405 (1995).  However, the Board 
finds that his report of headache since his work injury is 
not credible.  The Incident Report and VA treatment notes 
dated July 2002 are silent for headache complaints.  The 
first documented complaint of migraine headache was during 
private treatment on July 31, 2002, which was more than one 
month after the alleged injury.  Moreover, although he 
reported constant headaches on recent VA examination in July 
2008, he had denied headaches during VA treatment in August 
2007 and there are no documented complaints of headache 
since his report of headache in July 2002.  Given the 
severity, frequency, and duration of the headaches described 
by the Veteran on his July 2008 VA examination, the Board 
finds the absence of any medical treatment or evaluation for 
headache incongruous with the Veteran's report.  Therefore, 
the Board assigns greater probative value to the medical 
evidence of record, which show no diagnosis for migraine 
headache.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
section 1110 of the statute requires the existence of a 
present disability for VA compensation purposes); see also, 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Absent evidence that 
the claimed disability currently exists, service connection 
is not warranted.

With regard to the cervical and thoracic spine claims, the 
Board concludes that the preponderance of the evidence is 
against the claims.  The evidence shows cervical and 
thoracic disability, including thoracic area symptomatology 
prior to the alleged on-the-job injury of June 2002.  
However, apart from the Veteran's lay statements, the 
evidence shows no relationship between any current cervical 
or thoracic spine disability and his reported June 2002 work 
injury.  More importantly, the Board observes that the 
Veteran reported no complaints of cervical or thoracic spine 
injury at the time of his June 2002 and he did not report 
any spine problems during his initial treatment for those 
injuries allegedly arising out that incident.  In fact, 
there were no complaints of spine pain until several weeks 
after the work incident, and after he had been under medical 
care and in receipt of physical therapy for his other 
complaints.  As such, the Board finds that the Veteran 
report that he incurred a cervical and thoracic spine injury 
during his vocational rehabilitation work is not credible 
and, therefore, the Board assigns greater probative value to 
the objective evidence of record as discussed above.

The Board has considered the Veteran's statements, lay 
evidence, in this matter. Lay assertions may serve to 
support a claim by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  
However, lay evidence is not necessarily competent evidence.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).

Here, the Board finds that the Veteran is not competent to 
opine on the etiology of his cervical or thoracic spine 
disorders.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge."); see also Jandreau 
supra (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  The etiology of the spine 
disorders found on medical examination and MRI are not 
susceptible to lay opinion as it does not come through the 
senses or observation.  Moreover, the etiology of the spine 
disorders shown is a complex medical matter that requires 
medical knowledge, training, and expertise.  Therefore, the 
Board finds that the lay opinion of the Veteran has 
essentially no probative value, and assigns greater 
probative value to medical evidence of record, which 
reflects no cervical or thoracic disability attributable to 
the June 2002 work injury.  Report of VA examination dated 
July 2008 indicates that the types of spine changes shown on 
the MRI were those most often associated with aging and not 
with acute trauma.

With regard to the Veteran's report of right trapezius 
muscle disability attributable to his June 2002 work injury, 
the Board observes that he had been diagnosed with right 
trapezius strain in July 2002, which he stated began after 
his work injury.  However, the record reflects no further 
right trapezius muscle complaints or findings for abnormal 
right muscle pathology.  Report of VA examination dated July 
2008 is silent for right trapezius muscle complaints, and no 
disability of the right trapezius muscle was diagnosed.  
Absent evidence that the claimed disability currently 
exists, compensation is not warranted.  Degmetich v. Brown 
supra.  Brammer supra. at 225.
Accordingly, the 38 U.S.C.A. § 1151 claims are denied.  
Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

II.  Claims for Increase

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.
The Court has held that a Veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a Veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

When a claimant is awarded service connection and assigned 
an initial disability rating, separate disability ratings 
may be assigned for separate periods of time in accordance 
with the facts found.  Such separate disability ratings are 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (2001) (noting that staged ratings are assigned at 
the time an initial disability rating is assigned).  In Hart 
v. Mansfield, the Court extended entitlement to staged 
ratings to claims for increased disability ratings where 
"the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505 (2007)

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

Factual Background

An October 1992 VA treatment note indicates that the Veteran 
had full range of motion of his right knee.  X-ray showed a 
loose body in the left knee.  The provider stated that 
arthroscopy may be necessary.

On VA examination in December 1992, the Veteran reported 
that his right knee swelled up and pulled out.  The examiner 
noted that the Veteran had experienced difficulty with his 
knee since the most recent June 1985 examination.  The 
Veteran complained of pain, swelling, and stiffness in the 
morning.  He also stated that his right knee jumped out of 
place.  He indicated that he had been unable to work as a 
carpenter because he could not climb ladders, and noted that 
he was employed as a painter.  On physical examination, the 
Veteran walked with an antalgic limp of the right leg.  
Range of motion of the right knee was normal.  No increased 
swelling was present.  There was slight laxity of the 
anterior cruciate ligament (ACL) and slight laxity of the 
deep layer of the medial collateral ligament.  There were no 
increased joint fluids or "roughness balotment" of the 
patella.  Objective tenderness was present over the medial 
aspect of the knee anteriorly.  X-rays revealed evidence of 
"joint mice" and early degenerative changes of the medial 
aspect of the knee and posterior aspect of the patella.  The 
diagnosis was mild degenerative arthritis of the right knee 
with the probability of a "loose body" present.

A January 1993 VA treatment note reflects history of right 
knee injury with subsequent pain, swelling, and giving-way, 
worse with use.  Clinical findings show full range of motion 
of the right knee without swelling.  Tenderness at the 
medial aspect of the knee was shown.  The diagnosis was 
loose body of the right knee.

A February 1993 MRI revealed a macerated posterior horn of 
the medial meniscus with torn ACL.  The radiologist 
indicated that the findings were most likely chronic and had 
resulted in early degenerative changes of the knee.  He 
noted that there was no definite loose body identified, but 
a possibility of osteochondral injury in the distal femur.

A July 1993 VA treatment note reflects complaint and 
assessment for right knee pain.  An August 1993 treatment 
note shows that the Veteran was prescribed a right knee 
brace.  The examiner indicated that "Do not believe Veteran 
can walk on scaffolding because of unsteady R [right] knee."

In April 1994 the Veteran reported that his knee popped and 
that he couldn't sleep due to pain.  Physical examination 
indicated range of motion from zero to 100 degrees.  The 
diagnosis was unstable right knee locking due to ACL and 
torn medial meniscus.  The VA treating facility issued the 
Veteran a cane and crutches.

Report of VA examination dated a May 1994 indicates that a 
February 1994 MRI revealed a tear of the posterior horn of 
the medial meniscus and osteoarthritic changes.  The Veteran 
complained of swelling, pain, and locking, as well as a 
feeling of instability.  On physical examination the Veteran 
walked with a limp.  The right knee did not extend as fully 
as the left, and the Veteran was noted to have a flexion 
contracture of the right knee, measured at between three and 
five degrees.  Flexion was full.  Ligamentous structures 
were intact.  Anterior drawer and Lachman's testing was 
negative for ACL laxity.  McMurray test elicited an acute 
pain reaction over the medial aspect of the knee, but there 
was no definite clunk.  X-rays revealed early degenerative 
changes in the form of osteophyte formation.  The diagnoses 
were tear of the right medial meniscus, possibly an anterior 
cruciate deficient right knee, and mild to moderate 
osteoarthritis.

A December 1994 VA treatment note shows right knee range of 
motion from 0 to 100 degrees.  The joint was stable to varus 
and valgus testing.  There was no effusion.  The assessment 
was chronic ACL laxity of the right knee and, per x-ray, 
mild degenerative joint disease.

A January 1995 VA treatment note reflects an impression for 
torn meniscus and ligaments in right knee.  On examination, 
the ACL "seemed" lax.  A right knee stability brace was 
prescribed.  It was noted that the Veteran was not a good 
candidate for surgery.  A February 1995 VA treatment note 
indicates that the Veteran responded well to initial 
treatment and that the Veteran's self-reports that his knee 
felt better.  A March 1995 VA Orthopedic note reflects that 
the Veteran was seen for the right knee, but may return to 
work.  He was advised to avoid climbing on scaffolding or 
other heights until he feels comfortable that the brace will 
prevent the knee from giving way.

A March 1995 VA treatment note indicates weak quadriceps on 
physical therapy consultation sheet.  A March 1995 request 
for prosthetic services indicates that the Veteran had an 
ACL deficient right knee and requested a custom ACL brace.  
A March 1995 VA orthopedics record indicates that the 
Veteran's range of motion was from 0 to 120 degrees.  
Physical examination indicated no effusion or erythema.  
Tenderness to palpation at the medial joint line was shown.  
McMurray's test was negative, anterior drawer was 4+, 
posterior drawer was negative, and the joint was stable to 
varus and valgus stress.  The Veteran was given a Donjoy ACL 
brace

A May 1995 VA treatment note reflects follow-up care.  At 
this time, the Veteran complained of right knee pain, low 
back pain secondary to gait, and increased episodes of knee 
locking in full extension which caused him to fall and break 
a tooth.  It was noted that he has been wearing a Donjoy ACL 
brace.  Clinical finding show no effusion, but tenderness of 
the knee joint.  The range of motion was from 0 to 125 
degrees.  Lachman's and pivot shift were positive.  There 
was 4+ anterior drawer sign.  Varus and valgus stress was 
stable.  There was weak quadricep mechanism.  The assessment 
was ACL deficient knee.

VA treatment notes dated May and July 1995 reflects that the 
Veteran was given the opportunity to have physical therapy 
for strengthening his quads and hamstrings.

A July 1995 VA treatment note reflects that the Veteran was 
seen in orthopedics and the plan was to have arthroscopic 
surgery on the right knee to repair ACL.  It was noted that 
"in the meantime will be unable to do the work as a 
carpenter for at least 6 mos. [months]."

A July 1995 VA Orthopedic note reflects complaints of pain 
and giving way since 1985.  Clinical findings reflect no 
effusion.  The right knee was tender to palpation at the 
medial joint line.  McMurray's test was positive and 
negative, anterior drawer was positive, and posterior drawer 
was negative.  Lachman's testing was 2+.  The assessment was 
ACL tear with patellar tendonitis.  It was noted that the 
Veteran should have light duty to avoid knee pain and 
falling.

A VA Orthopedic note dated October 1995 reflects positive 
anterior drawer and Lachman's testing.  McMurray's test was 
negative.  Posterior drawer was negative. Varus and valgus 
stress was negative.  The assessment was ACL tear with 
patellar tendonitis.  The impression was chronic ACL 
deficiency and degenerative joint disease of the right knee.  
It was noted that he could return to work with brace

VA treatment records dated January 1996 reflect complaints 
of locking and giving way of the right knee.  Clinical 
findings were negative for effusion and erythema.  The range 
of motion was from 0 to 110 degrees.  There was slight 
medial joint line tenderness.  Lachman's and anterior drawer 
testing were positive.  X-ray showed moderate degenerative 
joint disease of the right knee.  The assessment was 
patellar tendonitis with patella pain syndrome and moderate 
degenerative joint disease.  In April 1996, range of motion 
of the Veteran's right knee was 0 to 130 degrees.

VA treatment notes dated February to March 1997 reflect 
follow-up care for right knee.  Clinical findings reflect 
ACL laxity.  There was no effusion.

Report of VA examination dated April 1997 reflects a 
comprehensive review of the Veteran's medical history.  At 
this time, the Veteran complained of progressively worsening 
symptoms to include throbbing pain in the medial joint space 
and in the popliteal space.  He indicated that the pain was 
intermittent and radiated up the posterior aspect of his 
right thigh into the buttocks and back.  He endorsed daily 
pain.  He reported that he frequently experienced catching 
of his knee when he turned over in bed.  The examiner noted 
that there was no history of locking.  The Veteran related 
that swelling of the knee was caused by going up and down 
stairs, excessive walking and kneeling.  Objectively, the 
Veteran walked with a normal gait without limping.  He could 
squat fully and had no difficulty arising.  The contour of 
his right knee was normal and there was no evidence of any 
joint effusion.  There was tenderness over the medial joint 
space but patellar compression failed to elicit any pain.  
Range of motion was full and painless, without crepitation.  
There was no evidence of any laxity of the cruciate 
ligaments.  McMurray test was negative and there was no 
evidence of a pivot shift in the right knee.  X-rays 
revealed osteoarthritic changes.  The diagnosis was early 
minimal degenerative arthritis of the right knee, consistent 
with the Veteran's age.  The examiner commented that he 
found no evidence of an ACL tear.  He noted that the Veteran 
had a strong functional overlay in his symptomatology, and 
exhibited numerous Waddell signs as well as exaggerated 
painful behavior.  The examiner further commented that 
"There are no objective signs to justify this patient's 
symptoms of alleged disability."

In September 1997, the Veteran underwent arthroscopic 
surgery on right knee was.  The postoperative diagnosis was 
right knee loose body with chondromalacia.  A loose body was 
removed.  VA follow-up treatment in September 1997 reflects 
that the range of motion in the right knee was from 0 to 120 
degrees.  Additional, VA follow-up treatment shows that, in 
November 1997, the range of motion for the right knee was 
from 3 to 130 degrees.  X-ray showed mild degenerative joint 
disease.

Report of VA examination dated November 1997 reflects 
history of recent arthroscopic surgery and postoperative 
physical therapy.  The Veteran complained of swelling and 
stated that his knee felt quite unstable.  On physical 
examination, the Veteran walked with a cane.  Without the 
cane, he walked with only a barely detectable antalgic limp, 
favoring the right lower extremity.  There was no evidence 
of joint effusion.  There was no localized tenderness about 
the joint spaces or on patella compression.  Range of motion 
was full, and there was 2+ laxity in the anterior cruciate 
ligament.  The collateral ligaments were intact.  The 
examiner noted that March 1997 x-rays showed mild 
degenerative joint disease.  The diagnoses were status post 
operative arthroscopic debridement and chondroplasty and ACL 
deficient right knee.

The Veteran underwent additional surgery on his right knee 
in February 1998.  Specifically, ACL construction with 
autograft hamstring tendon and partial lateral meniscectomy 
were performed.  The postoperative diagnosis was ACL 
deficient right knee and right lateral meniscal tear.

A March 1998 X-ray revealed status post ACL repair, 
degenerative osteoarthritic changes, and osteolytic changes 
of the medial aspect of the lateral femoral condyle.

Report of VA examination dated May 1998 reflects history of 
ACL repair in February 1998.  Physical examination revealed 
an antalgic gait and right knee swelling.  Range of motion 
was full, with minimal subpatellar crepitation.  There was 
some persistent laxity in the ACL, which was estimated at 
1+.  Collateral ligaments were intact.  The right quadriceps 
measured two centimeters less than the right.  The examiner 
noted the Veteran's report that he had been following the 
prescribed physical therapy course as requested by his 
treating physicians, but indicated his doubt that the 
Veteran was putting forth maximum effort in view of the 
quadriceps atrophy.  The examiner concluded that further 
convalescence was not warranted.

VA treatment note dated November 1998 reflects symptoms 
which included positive patellar compression, anterior 
drawer, and Lachman's tests.  There was a notation of "? 
torn recon[struction] ACL," and that the Veteran was to have 
surgical removal of painful hardware in the right tibia.

Report of VA examination dated December 1998 reflects full 
range of right knee motion, and intact collateral and 
cruciate ligaments.  A questionable 0.5 centimeter (cm) 
laxity in the right ACL was noted.  Right knee measured 33 
cm compared to the left which was 32 cm; the quadriceps' 
circumference measured 34 cm and 34.5 cm, right and left 
respectively.  The diagnoses included status postop ACL 
reconstruction, right knee.

VA treatment notes show that, in August 1999, the Veteran 
presented with complaints of discomfort from a tibial screw 
from his ACL reconstruction.  He presented to have it 
removed.  This could not be performed because of his 
hypertension.

In November 2000, the Veteran reported pain and swelling of 
his knee.  The provider noted that the Veteran had 
experienced difficulty with a screw that had been used to 
affix the ACL in February 1998.  He also indicated that the 
Veteran was too young for total knee replacement.

In December 2000, range of motion of the Veteran's right 
knee was 0 to 120 degrees with pain at the ends of the 
range.

A VA treatment note dated June 2001 reflects complaints of 
right leg giving way, weakness, and numbness at times.  He 
further expressed having back problems, pain travelling down 
his right leg.  He reported that he works construction and 
that his boss was concerned about his knee giving way.  
Clinical findings reflects no effusion, prominent quad 
atrophy, full range of motion, 2+ Lachman's, and no medial 
or lateral laxity.  The impression included right ACL 
insufficiency.

A VA treatment note dated July 2001 reflects that there was 
no effusion of the right knee; fairly prominent quadriceps 
atrophy on the right was shown.  Lachman's test was 
negative.  There was no medial or lateral laxity.  Crepitus 
was noted.  The impression was leg muscle weakness leading 
to knee instability.  The Veteran was referred for physical 
therapy for quad and range of motion strengthening.

VA treatment record dated January 2002 show positive 
Lachman's test and anterior drawer test.  The Veteran 
ambulated with a spastic cautious gait to guard his knee.

Report of VA examination dated April 2002 reflects review of 
the Veteran's extensive history.  The Veteran complained of 
night time swelling of the right knee, and pain over the 
medial joint space 3 to 4 times a day, lasting from 20 to 30 
minutes at a time.  He indicated that his pain was relieved 
by sitting down.  He reported that his knee locked when he 
climbed out of the tub.  However, upon inquiry, he related 
that the knee was stiff and that he had to lift it over the 
side of the tub.  The examiner noted that such was not 
considered true locking.  The Veteran had no complaints of 
crepitation, instability, or true locking.  On physical 
examination, the Veteran walked with a normal gait and could 
squat fully.  There was no evidence of joint effusion or 
swelling.  There was no tenderness about the medial joint 
space or on patellar compression.  There was no evidence of 
patellar instability or subluxation.  Patellar apprehension 
sign was negative.  Range of motion was from 0 to 130 
degrees, without pain.  Lachman's was 1+, indicating some 
laxity in the ACL.  Medial and lateral stability were good, 
indicating that the collateral ligaments were intact.  The 
knees were equal in circumference.  The right quadriceps was 
one half inch smaller than the left.  The diagnosis was 
status post operative ACL reconstruction.  The examiner 
noted that the Veteran also had mild degenerative arthritis 
of the right knee.  He also noted that there were no 
complaints of easy fatigability and that there was no 
evidence of incoordination or pain on movement.

A private medical record dated in July 2002 indicates that 
the Veteran had range of motion of the right knee from 4 to 
130 degrees and decreased strength.

Private treatment records from Dr. E.Y. dated December 2003 
to March 2004 reflect that the Veteran reported right knee 
swelling in January 2004.  On follow-up evaluation in March 
2004, there was moderate patellofemoral crepitance with 
palpable osteophytes about the right knee.  The assessment 
included post traumatic arthritis, right knee stable.

The record shows that the Veteran and his employer agreed to 
a settlement for release and waiver of all workers 
compensation claims against the Lions Club and its agents.

An August 2004 VA treatment record indicates that range of 
motion of the Veteran's right knee revealed abnormal 
movement medially of either a ligament or cartilage, with no 
discomfort.  Drawer tests were grossly negative.  The 
assessment was possible right medial ligament injury.

Report of VA examination dated August 2004 reflects 
complaints of peripatellar pain in the right knee, 
precipitated by bending the knee and squatting; frequent 
swelling and locking; and frequent giving way of the knee.  
The Veteran indicated that he could walk only 2 blocks and 
could not stand longer than 30 minutes due to pain.  He 
described a popping sensation.  Upon physical examination, 
the Veteran walked with a normal gait.  He squatted only to 
the point that the right knee was at 90 degrees.  No 
effusion or swelling was found.  Mild varus deformity was 
shown.  There was no localized tenderness over the joint 
spaces on patellar compression.  Range of motion was full 
but the retinaculum of the knee subluxed over the medial 
femoral condyle on flexion and extension movements.  There 
was no crepitation.  The ACL was intact, as were the 
collateral ligaments.  The right quadriceps measured one 
centimeter less than the left.  The diagnosis was status 
post operative chondroplasty and ACL reconstruction of the 
right knee.  The examiner noted that the structural 
integrity of the right knee was intact.  The Veteran 
complained of easy fatigability and pain in the right knee 
on squatting.  The examiner concluded that there was no 
appreciable difference in the quadriceps muscles of either 
lower extremity and that therefore, the right knee was not 
appreciably weaker than the left.

VA treatment records dated August to November 2004 reflect 
complaints of right knee pain, popping, locking, swelling, 
and weakness.  Objectively, there was scar from prior 
surgery.  No edema was found.  Active range of motion showed 
abnormal medial movement.  Drawer tests were grossly 
negative.

VA treatment records dated 2005 reflect that, in February 
2005, traumatic arthritis of knee was shown.  At that time, 
there was limitation of extension of the thigh, which the 
Veteran reported had required him to use a grab bar in the 
shower.  In March 2005, the right knee range of motion from 
0 to 125 degrees with crepitus.  The impression was right 
knee degenerative joint disease.  The Veteran reported that 
he could not get a job or do much due to constant pain.  In 
April 2005, the Veteran complained of painful snapping of 
the right knee, and stated that it felt like it was coming 
out of place.  Objectively, there was a snapping at the 
medial side of the patella, with snapping back and forth on 
flexion and extension.  The assessment was painful synovial 
plica of the right knee.  An addendum indicates that the 
Veteran had a painful solid projection of a screw head or 
bone growth, which might require removal of the screw and 
the projection.  In May 2005, the Veteran complained of 
problems ambulating and reported that the knee pops out all 
the time.  The diagnosis was degenerative joint disease, 
internal derangement.

VA records show that the Veteran underwent right knee 
arthroscopic examination in June 2005.  A screw was removed, 
and the medial synovial plica and growth was excised.  The 
postoperative diagnosis was medial synovial plica and screw 
in right knee.  He could return to work on July 7, 2005, 
with a 40 pound weight restriction on lifting, no standing 
for greater than 2 hours, and no pushing/pulling objects 
greater than 50 pounds.  This was later changed to July 30, 
2005.

A Social Security Disability Evaluation dated February 2005 
reflects a history of long-standing degenerative joint 
disease of the spine, and osteoarthritis of the spine and 
limbs.  The examiner noted that the Veteran was only a 
"fair" historian.  His current problems were reported as 
head, neck, knee, eyes, back, and shoulder.  The Veteran 
reported that he was legally blind.  He reported general 
care for hypertension.  Examination was performed and the 
impression was chronic pain, by history, degenerative spine 
disease, by history, degenerative joint disease, by history, 
significant left knee enthesitis, with internal derangement, 
and glaucoma, by history.  The examiner concluded that the 
Veteran had marked physical impairment that precludes him 
from the physical activities that would be necessary for him 
to have gainful employment and should, therefore, be 
considered disabled.

A private medical note dated August 2005 reflects that the 
Veteran had right knee surgery on June 17, 2005 and would 
require 3 months convalescence.

A form titled Application for Aid and Attendance dated 
August 2005, prepared by a private physician (Dr. W.F), 
reflects that the Veteran was unable to walk unassisted, had 
restricted gait, and ambulated with a cane.  The diagnoses 
were status post ACL reconstruction (1999) with minimal 
improvement, cervical straw, cephalgia, and lumbar strain.  
The manifestations were described as right knee traumatic 
arthritis and low back pain.

A VA orthopedic note dated August 2005 reflects that the 
Veteran continued to have swelling, pain, popping, and 
clicking since his surgery in right knee June 2005.  He had 
been unable to work in his construction trade for several 
years due to his knee, and he had been enrolled in 
Vocational Rehabilitation-- but this was limited by knee 
pain and glaucoma.  The Veteran requested assistance with 
obtaining convalescence leave or disability.  In September 
2005, it was noted that the Veteran was unable to work for 
several years due to his knee.

Report of VA examination dated October 2005 reflects that 
the Veteran could walk about 2 blocks and stand for 20 to 30 
minutes.  He complained of giving way, instability, pain, 
stiffness, weakness, and episodes of dislocation or 
instability of the right knee.  Objectively, the Veteran had 
an antalgic gait with poor propulsion.  Active extension was 
to 5 degrees, and passive extension was to 0 degrees.  The 
factor most responsible for additional limitation was pain.  
Active flexion was to 110 degrees, with pain at 95 degrees.  
Passive flexion was to 112 degrees, with pain at 110 
degrees.  Against strong resistance, flexion was to 110 
degrees, with pain beginning at 90 degrees.  On repetitive 
use, range of motion was from 20 degrees to 100 degrees.  
There was crepitus on movement and anterior/posterior 
instability.  Severe right knee instability was found.  The 
examiner indicated that he could not provide an opinion on 
the extent of additional limitation of motion during a 
flare-up.

In a letter dated October 2005, Dr. W.F. wrote that the 
Veteran was legally blind with glaucoma and had 
osteoarthritis of the right knee.  He noted that these 
condition "are permanent and prognosis is indefinite."

A private evaluation report by Dr. W.F. dated in November 
2005 indicates that the Veteran's right knee was grossly 
swollen and demonstrated crepitus in range of motion.

A VA medical statement from Dr. J.G. and a private medical 
statement from W.F. dated October and December 2005, 
respectively, reflect that the Veteran was legally blind 
with glaucoma and had severe osteoarthritis of the right 
knee.

In a statement dated December 2005, Dr. W.F. wrote that the 
Veteran has osteoarthritis of the right knee and that a June 
2005 meniscus repair of the right knee had failed to respond 
to surgical treatment and medical rehabilitation.  It was 
noted that the Veteran took Hydrocodone.  He stated that the 
Veteran has "severe debilitation and this would continue 
through the year 2006."  He opined that the Veteran was 
completely (100%) disabled.

VA treatment record dated December 2005 reflects that the 
right knee had no redness, warmth, or swelling.  Well healed 
incision scars were noted along with known lateral laxity.  
The Veteran reported that he wakes in the night from pain.  
The assessment was known ACL injury to right knee with 
chronic pain.

A VA doctor indicated in January 2006 that the Veteran 
required 3 months convalescence following his surgery; he 
further indicated that he could not opine on the need for a 
longer period of convalescence since this would require him 
to speculate.

A VA progress note dated February 2006 reflects complaints 
of knee pain and inability to work because of knee pain.  It 
was noted that the Veteran had legal blindness and 
degenerative joint disease of the knees and was "more likely 
than not permanently disabled."

A VA progress note dated March 2006 reflects that the 
Veteran had an old ACL reconstruction and in June 2005 all 
metal hardware had been removed.  There were still 
complaints of pain, swelling, and instability (buckling) in 
the knee.

A VA progress note dated April 2006 reflects history of ACL 
tear and surgery with continued pain and instability of 
knee.  This has made him unable to work at his usual job as 
a carpenter.  He has had difficulty retraining due to 
history of glaucoma and legal blindness.  The assessment was 
degenerative joint disease of knee and legally blind.  It 
was noted that the Veteran was unemployable due to above 
problems.

A VA progress note dated April 2006 reflects that Veteran 
wore a brace, had 2+ ACL laxity, and 1+ MCL laxity.  The 
assessment was ACL and MCL deficient knee.
A VA progress note date April 2006 reflects that the Veteran 
has degenerative joint disease with pain, will need further 
intervention on the knee, is unable  to work, and need 
convalescence at least for the remainder of the year and 
possibly longer.

Report of VA examination dated May 9, 2006 reflects 
complaints of maximum pain on a daily basis.  The Veteran 
used a brace on his knee and walked with the assistance of a 
cane secondary to instability.  The Veteran reported that 
the instability had become so severe that he had requested a 
scooter from his private physician.  The examiner noted that 
the Veteran was essentially sedentary due to his knee pain.  
Objectively, strength was 4+/5 with flexion and extension.  
Range of motion was from 10 to 90 degrees.  Repetitive 
testing was unchanged from baseline.  There was no evidence 
of medial or lateral collateral ligament instability on 
varus and valgus stress.  Anterior and posterior drawer 
tests were performed with no evidence of movement anteriorly 
or posteriorly.  There was less than 5 mm of motion in 
either direction.  McMurray's test produced pain over the 
medial meniscus on the right.  The Veteran's gait was 
antalgic and he walked with the assistance of a cane.  The 
diagnosis was right knee osteoarthritis.

Report of VA examination dated June 2006 reflects that the 
Veteran walked with a very antalgic gait, using a hinge 
brace and cane.  There was obvious atrophy of the vastus 
medialis muscle of the right knee.  There was no obvious 
swelling.  The Veteran was unable to tolerate medial and 
lateral glide of the patella due to extreme pain.  Range of 
motion testing revealed 50 degrees of active flexion, with 
pain from 20 to 50 degrees of active flexion.  Extension was 
to zero degrees without pain.  There was no evidence of 
excessive laxity of the anterior or posterior cruciate 
ligaments.  McMurray's testing elicited some pain and 
tenderness along the medial joint line.  There was no 
obvious catching or locking.  The Veteran was unable to bear 
full weight without his knee brace.  He was unable to fully 
extend his knee during the stance phase of gait and did 
appear unsteady in walking without his cane and brace.  
Range of motion values were unchanged on repetitive testing, 
without additional pain, fatigue, weakness, or 
incoordination.  The examiner indicated that the Veteran 
appeared to be significantly limited in his daily activities 
due to the weakness and instability of his gait.  He noted 
that there was no frank instability on physical examination.  
The examiner reported that the Veteran did not require an 
extension of his period of convalescence based on the 
evaluation.

VA treatment record dated 2006 reflect continued right knee 
complaints and use of narcotic pain medication.  In June 
2006, the assessment was pain in the lower extremity with 
difficulty with ambulation and inability to perform usual 
occupation.  In August 2006, the Veteran reported that his 
knee had give way and he had fallen in the shower.  He 
stated that his knee pain was increasing, and complained of 
a burning feeling.  In October 2006, he was noted to have an 
unsteady gait with guarding of the right leg.  Lachman's 
test was positive.  X-ray showed advanced arthritis.  A note 
dated November 2006 reflects that the Veteran had a history 
of ACL tear with surgery that did not correct the problem.  
It was indicated that he had degenerative joint disease 
which complicated his functional ability and that he was a 
candidate for total knee replacement in the future.  Lastly, 
it was indicated that "Because of this problem, he is unable 
to work."

VA treatment record dated January 2007 reflects pain in 
knees, only partially relieved by medication of physical 
therapy, and difficulty with ambulation.  Right knee locks 
causing pain.  The assessment was degenerative joint 
disease, right greater than left knee, and low back pain 
causing an inability to work.

A private medical report dated in April 2007 indicates the 
provider's opinion that the Veteran would be best served 
with a total knee replacement.  A cortisone injection was 
recommended.  Clinical findings show pain with any movement 
of the right knee.

A private medical report dated April 2007 reflects 
complaints of severe pain, locking, giving way, and 
swelling.  There was pain with minimal flexion, positive 
Lachman's testing.  The examiner indicated Veteran would be 
best served by a knee replacement.  The impression was 
severe degenerative joint disease.

VA treatment records dated 2007 reflect complaints of right 
knee pain and difficulty walking, assessed as tri-
compartmental osteoarthritis; the Veteran was advised that 
he was not a good candidate for an ACL revision.  Total knee 
replacement was noted as likely at a future date once the 
Veteran finished conservative therapy.  In August 2007, 
musculoskeletal evaluation showed back and peripheral joint 
pain especially of the right knee.  There was right knee 
pain with range of motion and limp on walking with a cane.  
The assessment reflects that the Veteran had been unable to 
work due to pain with walking and standing.  In October 
2007, the Veteran was again seen for right knee complaints 
and low back pain including sciatica.  Objectively, he was 
unsteady with an antalgic gait, he walked with a cane, he 
had a knee brace, and knee joint was tender.  Conservative 
management was planned.

VA treatment records dated 2008 reflect complaints of right 
knee pain, treated with Acetaminophen/Hydrocodone.

Report of VA examination dated July 2008 reflect complaints 
of chronic right knee pain, 9/10, which flares to 10/10 with 
weight bearing.  The Veteran reports no relief from pain, 
even with medication, along with symptoms of weakness, 
stiffness, swelling, instability, locking, fatigability, 
lack of endurance.  The Veteran used a cane to ambulate and 
a knee brace.  The Veteran denied dislocation or recurrent 
subluxation of the right knee.  Objectively, there was 
moderate joint effusion and Baker's cyst of the right knee.  
Tenderness of the medial and lateral joint lines was shown.  
Anterior and posterior cruciate ligaments were stable, but 
there was giving way on medial and lateral stress due to 
cartilaginous insufficiency in the medial and lateral 
compartments.  Lachman's and McMurray's tests were negative.  
Active range of motion was from 10 to 70 degrees.  Passive 
range of motion was from 10 to 80 degrees.  Repetitive 
motion exercise could not be performed, such as deep knee 
bends or range of motion.  There was increased pain 
throughout the range of motion.  Strength was 2/5 on 
flexion/extension.  Range of motion and strength tests were 
performed after the Veteran had walked 75 yards from the 
waiting room to the exam room.  The range of motion after 
repetitive motion could not be determined without resort to 
speculation.  The diagnoses were severe degenerative joint 
disease of the right knee, and stable right ACL repair.

A December 2009 VA treatment note reflects that the Veteran 
was fitted for knee braces.  He was able to ambulate in 
braces without complaint of pain or irritation.
VA MRI dated January 21, 2010, reflects that there is (1) 
likely complete tear of the ACL graft staus post ACL 
reconstruction; (2) tears of the medial and lateral menisci 
associated with medial and lateral collateral ligament 
strain and/or bursitis; (3) osteochondral injury of the 
medial patellar cassette cartilage without loose body; 
(4) complete likely degenerative erosion involving posterior 
aspects of he medial femoral condyle and medial tibial 
plateau; and (5) small knee joint effusion.

A January 29, 2010, VA treatment record shows that the 
Veteran presented with complaints of pain and instability of 
the right knee.  Three compartment degenerative joint 
disease moderate-severe was found.  Complete tear of ACL was 
noted along with other MRI findings.  There was a positive 
anterior drawer test, medial joint laxity, and diffuse 
crepitus.  There was no swelling.  Bracing and conservative 
therapy were reported to be ineffective and the examiner 
found that the Veteran required a total knee replacement.

Analysis

As an initial matter, the Board notes that during the 
pendency of this appeal, the symptoms associated with the 
Veteran's right knee disability have varied.  The Veteran 
has undergone several surgical procedures, and has been in 
receipt of temporary 100 percent evaluations for periods of 
convalescence.

The evaluations assigned to right knee subluxation for the 
period of this appeal are as follows:

10 percent from October 20, 1992
20 percent from December 1, 1994
100 percent from September 22, 1997
20 percent from November 1, 1997
100 percent from February 6, 1998
20 percent from June 1, 1998;
100 percent from June 15, 2005
20 percent from January 1, 2006.

The Veteran's right knee degenerative arthritis has been 
separately evaluated as 10 percent disabling since October 
20, 1992.
Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific 
joints involved.  When there is some limitation of motion, 
but which would be noncompensable under a limitation-of-
motion code, a 10 percent rating may be assigned for 
arthritis of a major joint.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  Id.

Other impairment of the knee that includes recurrent 
subluxation or lateral instability is rated as follows:  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Limitation of flexion is rated as noncompensable where 
flexion is limited to 60 degrees.  Flexion of the leg 
limited to 45 degrees warrants the assignment of a 10 
percent rating; flexion limited to 30 degrees warrants the 
assignment of a 20 percent rating; and flexion limited to 15 
degrees warrants the assignment of a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where 
extension of the leg is limited to 5 degrees.  Extension of 
the leg limited to 10 degrees warrants the assignment of a 
10 percent rating; extension limited to 15 degrees warrants 
the assignment of a 20 percent rating; extension limited to 
20 degrees warrants the assignment of a 30 percent rating; 
and extension limited to 45 degrees warrants the assignment 
of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

Normal range of knee motion is extension to 0 degrees and 
flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.
In a VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), it was held that a claimant who had 
both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to adequately compensate for functional loss 
associated with injury to the leg.  As such, arthritis of 
the right knee, and the functional limitation associated 
with that process are rated separately under those 
provisions.

In contrast, the Board notes that separate ratings for 
subluxation and instability of the knee under Diagnostic 
Code 5257 and frequent episodes of "locking," pain, and 
effusion into the knee joint under Diagnostic Code 5258 is 
not prohibited because the an evaluation requires evaluation 
of the same manifestations.  38 C.F.R. § 4.14.  Therefore, 
the Board finds as an initial matter that the Veteran may 
not be separately compensation for his knee disability under 
Diagnostic Codes 5257 and 5258 notwithstanding the objective 
findings for loose bodies during the appeal period.  The 
manifestation of loose bodies, subluxation and instability, 
are adequately addressed under Diagnostic Code5257.

With regard to the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, the Court has held that VA must analyze 
the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board notes that the guidance provided by 
the Court in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, the 
Board also notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Here, 
Diagnostic Code 5257 (subluxation or lateral instability) is 
not predicated on limitation motion.  Therefore, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are not 
applicable in this context, but will be addressed fully with 
the below discussion and analysis of the rating for 
arthritis---the rating for which is predicated on limitation 
of motion.

Subluxation and Instability of the Right Knee Prior to 
December 1, 1994

For the period prior to December 1, 1994, subluxation of the 
right knee is evaluated as 10 percent disabling.  Having 
carefully reviewed the record, the Board finds that a higher 
evaluation is not warranted.  The pertinent evidence for 
this period includes VA treatment records dated October 1992 
to September 1993, report of VA examinations dated December 
1992 and May 1994, and lay evidence.  This evidence reflects 
subjective complaints of right knee pain, swelling, giving-
way, and tenderness.  This evidence further shows objective 
findings for loose body of the right knee, unstable locking, 
and tenderness at the medial aspect.  However, objectively, 
there was full range of motion and no swelling.  These 
records no increased joint fluids in December 1992 and are 
otherwise silent for effusion into the joint.  While the 
December 1992 VA examination showed ACL and medial 
collateral ligament laxity, this was described as slight.  
VA treatment records dated August 1993 show that the Veteran 
was advised not to walk on scaffolding "because of unsteady 
knee" and given a knee brace.  VA treatment records dated in 
April 1994 show that the Veteran was issued a cane and 
crutches due to unstable right knee.  The Board believes 
that this evidence is consistent with slight impairment, a 
10 percent rating, in the view of the findings for only 
slight laxity in December 1992 and no ACL laxity in May 
1994.  While the Veteran's complaints of "right knee jumping 
out of place" and "giving-way" and "feeling of instability" 
have been considered, these complaints in the context of the 
objective findings show slight impairment.

On balance, the evidence for the period prior to December 1, 
1994, demonstrates that subluxation and instability of the 
Veteran's knee was no more than slight.  In the absence of 
evidence establishing moderate disability due to subluxation 
or instability of the right knee, the Board concludes that 
an evaluation in excess of 10 percent is not applicable for 
this period.
In the JMR, the Veteran's attorney requested specific 
consideration of the VA treatment records dated October 1992 
to September 1993.  She states that "These records are 
significant because there are several indications of right 
knee loose body noted."  See JMR at 3.  The Board has 
considered these records as shown above.  However, the Board 
finds that these records do not establish entitlement to a 
higher rating as they do not reflect or suggest the presence 
of moderate or severe recurrent subluxation or instability.  
The Board acknowledges that the presence of loose body in 
the knee may cause sudden, sharp pain and occasional giving-
way of the knee joint.  However, the presence of loose body 
is a diagnostic finding.  Its presence is not ipso facto 
tantamount to moderate or severe subluxation or lateral 
instability.  Moreover, the evidence that addresses the 
symptoms or manifestation of the Veteran's knee disability 
reflects that there is no more than slight knee impairment 
from subluxation or lateral instability prior to December 1, 
1994, as discussed above.  Again, ACL laxity was 
characterized as slight during the appeal period by a 
skilled medical professional; and at no time was it 
characterized or shown as moderate or severe.  Thus, the 
Board concludes that these treatment records, including the 
notation for loose body, provide no basis for an increased 
award.

The Board has considered whether the Veteran's condition 
would be more appropriately rated under Diagnostic Code 
5258, which provides a 20 percent evaluation for "Cartilage, 
semilunar, dislocated, with frequent episodes of 'locking,' 
pain and effusion into the joint."  However, as the 
pertinent evidence for this period is silent for effusion 
into the joint, the Board finds that the schedular criteria 
are not met for a rating under Diagnostic Code 5258 and, 
therefore, changing the assigned Diagnostic Code is not 
appropriate.

Additionally, the Board has considered whether a separate 
disability evaluation is warranted based on other impairment 
of the knee, i.e. ankylosis, limitation of flexion, or 
limitation of extension.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5260-5261.  However, the evidence reflects no 
ankylosis or limitation of motion.  Although less than full 
extension was shown on VA examination in May 1994, extension 
was not limited to a compensable degree under the rating 
schedule and there is no evidence of painful motion.  See 
38 C.F.R. § 4.59 (painful motion warrants a separate 
evaluation).  Therefore, a separate evaluation under 
Diagnostic Codes 5256 or 5260 -5261 is not warranted for 
right knee disability prior to December 1, 1994.
Regarding staged ratings, the Board finds that there are no 
factual findings showing distinct time periods where the 
service-connected right knee disability exhibited symptoms 
that would warrant different ratings prior to December 1, 
1994.  Here, as the disability had not significantly changed 
during the period prior to December 1, 1994, a uniform 
evaluation is warranted.  See Hart, supra.

Accordingly, the claim for an evaluation greater than 10 
percent prior to December 1, 1994, is denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Subluxation From December 1, 1994 to June 15, 2005

For the period from December 1, 1994, to June 15, 2005, 
subluxation of the right knee is evaluated as 20 percent 
disabling (excluding periods of convalescence).  Such a 
rating contemplates moderate disability due to recurrent 
subluxation or lateral instability.  In order to warrant a 
higher evaluation, the symptoms must be shown to cause 
severe disability.  Upon careful review of the record 
pertaining to this period, the Board concludes that the 
currently assigned 20 percent evaluation is appropriate.

In this regard, the Board notes that ACL laxity is 
frequently noted in the medical evidence pertaining to this 
period.  Such was assessed in December 1994.  In February 
1995, anterior drawer test was positive and the Veteran's 
right knee was stable to varus and valgus stress.  An April 
1997 VA examination reports shows no evidence of laxity of 
the cruciate ligaments.  However, a November 1997 VA 
examination report shows 2+ laxity in the ACL.  The Veteran 
underwent ACL reconstruction in February 1998.  
Subsequently, 1+ laxity was noted in May 1998.  In April 
2002, 1+ laxity was noted.  A May 1998 VA examination showed 
"persistent laxity" in the ACL, estimate at 1+.  In November 
1998, Lachman's and anterior tests were positive.  VA 
treatment note dated June 2001 reflects positive Lachman's 
test 2+, but no medial or lateral laxity.  ACL insufficiency 
was assessed.  In July 2001, Lachman's was negative and 
there was no medial or lateral laxity.  An April 2002 VA 
examination showed no evidence of patellar instability or 
subluxation.  Lachman's was 1+, indicating some laxity in 
the ACL.  Medial and lateral stability was described as 
good.  An August 2004 VA examination showed intact ACL and 
collateral ligaments.

Quadricep atrophy is shown from January 1995 and described 
as prominent in June 2001 despite full range of motion in 
the right knee.

A careful review of the evidence, the Board finds that the 
schedular criteria for an evaluation greater than 20 percent 
are not met.  Severe recurrent subluxation or lateral 
instability is not shown.  For the period here, the Board 
observes that Lachman's testing ranged from 1+ to 2+, which 
is consistent with some laxity, and the Veteran was issued a 
knee brace for stability.  His stability was characterized 
as good by a skilled medical professional.  There are no 
documented complaints concerning the frequency of any giving 
way of the knee and the objective findings suggest no more 
than moderate impairment due to recurrent subluxation or 
lateral instability.

The Board has considered whether a higher evaluation under 
another Diagnostic Code is warranted.  However, the evidence 
shows no findings for ankylosis or impairment of the tibia 
and fibula.  Therefore, an increased evaluation is not 
warranted on either of these bases.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 and 5262.

In view of the above, a rating in excess of 20 percent for 
knee disability from December 1, 1994 to June 15, 2005, is 
not warranted.  As the evidence is not in equipoise, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert supra.

Subluxation/Instability From January 1, 2006, to May 9, 2006

The Board acknowledges that the October 2005 VA examiner 
stated that the Veteran had severe instability of the right 
knee.  Severe disability caused by instability warrants a 30 
percent evaluation under Diagnostic Code 5257.  Although the 
Veteran was in receipt of a 100 percent evaluation at the 
time of the October 2005 examination, the question is raised 
as to whether a 30 percent evaluation is appropriate 
following expiration of the convalescence rating on January 
1, 2006.  In this case, the Board finds that a 30 percent 
evaluation is warranted for severe instability under 
Diagnostic Code 5257 from January 1, 2006, to May 9, 2006, 
because there is no other evidence of records showing 
stabilization prior to the VA examination dated May 9, 2006.  
The Board notes that, in contrast to the October 2005 VA 
examination findings, May 2006 VA examination showed no 
evidence of instability.

Because an examination was not performed shortly before the 
expiration of the Veteran's convalescence rating, the record 
is silent as to whether he had stabilized to warrant a 
return to his prior 20 percent disability rating.  The Board 
does not hold that the record shows severe disability during 
the period from January to May 2006, but rather that 
evidence establishing stabilization has not been presented 
to warrant the assignment of an evaluation less than 30 
percent based on the scheduler criteria.

The Board has also considered whether an evaluation greater 
than 30 percent is warranted under another Diagnostic Code.  
However, the evidence shows no findings for ankylosis or 
impairment of the tibia and fibula.  Therefore, an increased 
evaluation is not warranted on either of these bases.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 and 5262.

Accordingly, a 30 percent disability evaluation and no more 
is warranted for the period of January 1, 2006, to May 9, 
2006, due to severe right knee instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The 30 percent evaluation 
contemplates the presence of periarticular pathology 
productive of painful motion.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
flexion limited to between 10 and 20 degrees (ankylosis).  
38 C.F.R. § 4.59, Diagnostic Code 5256; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board notes that the 30 percent 
disability evaluation under Diagnostic Code 5257 is the 
maximum schedular evaluation available under the Code for 
subluxation or lateral instability.



Subluxation/Instability From May 9, 2006, to January 21, 
2010

With regard to the period from May 9, 2006, the Board finds 
that the preponderance of the evidence is against the 
assignment of an evaluation greater than 20 percent because 
the schedular criteria under Diagnostic Code 5257 are not 
met.  A 30 percent disability evaluation under Diagnostic 
Code 5257 requires severe knee impairment from recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The evidence shows complaints of severe pain, locking, 
giving-way, swelling, and pain on motion.  The objective 
evidence shows that Veteran's knee laxity at times, an 
antalgic gait, and that the Veteran ambulated with a cane, 
brace, or both.  Regarding subluxation and instability, the 
Board observes that the findings do not consistently reflect 
laxity of the ligaments surrounding the knee or instability 
of the knee joint.  Both the May and June 2006 VA 
examinations reflect no findings for instability.  While in 
June 2006 the Veteran appeared unsteady in walking without 
his cane and brace, and could not bear full weight without a 
knee brace, the examiner stated that there was no frank 
instability on examination.  In June 2006, the examiner 
further stated that there was no evidence of excessive 
laxity of the ACL or posterior cruciate ligaments.  An 
October 2006 VA treatment note showed an unsteady gait with 
positive Lachman's test and a private medical report dated 
April 2007 similarly showed positive Lachman's test.  
However, Lachman's test was negative on VA examination in 
July 2008.  Severe subluxation or instability is not shown 
upon consideration of the complaints coupled with the 
objective medical findings.

Subluxation/Instability From January 21, 2010

In view of VA MRI findings dated January 21, 2010, which 
show likely complete tear of the ACL graft staus post ACL 
reconstruction along with tears of the medial and lateral 
menisci, the Board finds that the criteria for a 30 percent 
disability evalution for subluxation/lateral instability are 
met from that date under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  This is the maximum 
evaluation allowed under the Rating Schedule.  Therefore, 
the assignement of an evaluation greater than 30 percent is 
not warranted.

Arthritis

The Veteran is in receipt of a 10 percent evaluation for 
degenerative arthritis of the right knee.  The evidence 
reflects the following ranges of motion for the right knee 
in degrees:

Date
Range of Motion
12/1994
0-100
3/1995
0-120
5/1995
0-125
1/1996
0-110
4/1996
0-130
4/1997
FROM
9/1997
0-120
11/1997
3-130
11/1997
FROM
12/2000
0-120
4/2002
0-130
7/2002
4-130
8/2004
FROM
3/2005
0-125
10/2005
5-110(A), 0-
95(P)
5/2006
10-90
6/2006
0-50 (pain at 
20)
7/2008
10-70(A); 10-
80(P)

*FROM indicates "full range of motion."  Active is denoted 
by (A) and passive by (P) with regard to the ranges of 
motion above.

Upon careful review of the evidence of record, the Board 
concludes that the preponderance of the evidence the 
assignment of a rating greater than 10 percent for 
arthritis.  At no time during the appeal period is flexion 
limited to 30 degrees or less, or is extension limited to 15 
degrees or more (except for periods of convalescence).  
Therefore, the criteria for the assignment of a disability 
rating greater than 10 percent for arthritis based on 
limitation of motion are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.

The evidence of record shows that, in August 1997, extension 
was limited to 3 degrees and that, in November 1997, it was 
limited to 4 degrees.  These findings are noncompensably 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  On VA 
examination in October 2005, the range of motion was from 20 
to 100 degrees after repetitive use.  That examination 
report also indicates that, against strong resistance, the 
Veteran had pain at 90 degrees of flexion.  The findings 
regarding flexion are noncompensably disabling; whereas, the 
finding of 20 degrees of extension at this examination would 
typically warrant the assignment of a 30 percent evaluation 
were the Veteran not already rated at 100 percent based on 
convalescence.  Id.  The Board has considered whether the 
Veteran's disability had stabilized following the expiration 
of the convalescence period ending May 9, 2006, to warrant 
his return to a 10 percent rating for arthritis.  The Board 
finds in the affirmative.  The evidence shows that, on the 
May 2006 VA examination, right knee range of motion was from 
10 to 90 degrees.  His range of motion had in fact 
stabilized to the pre-convalescence status.  Extension 
limited to 10 degrees warrants the assignment of a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Similarly, the finding of limitation of flexion to 50 
degrees in June 2006 would warrant a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The 
Board acknowledges that the examiner noted that the Veteran 
had pain at 20 degrees of flexion.  However, active flexion 
was to 50 degrees and there is no indication that the 
Veteran's functional limitation is the equivalent of flexion 
to 20 degrees.

The Board has further considered the Veteran's complaints of 
constant pain, pain on use, and his more recent reports of 
fatigability.  See 38 C.F.R. §§ 4.40, 4.45.  The record 
demonstrates complaints of worsening pain in the right knee.  
While range of motion was full and painless in April 1997, 
report of VA examination dated April 2002 shows complaint of 
knee pain occurring 3 to 4 times a day and lasting from 20 
to 30 minutes, relieved by sitting down.  Report of VA 
examination dated August 2004 shows complaint of knee pain 
with bending and squatting.  August and December 2005 VA 
treatment notes shows complaints of constant pain, and the 
Veteran reported it wakes him in the night.  February and 
April 2006 VA progress notes shows complaint of knee pain.  
Report of VA examination dated May 2006 reflects that the 
Veteran was essentially sedentary due to his knee pain.  
Report of VA examination dated June 2006 noted obvious 
atrophy of the muscles of the right knee and that McMurray's 
test had produced some pain and tenderness along with medial 
joint line.  A June 2006 VA treatment note indicated that 
the Veteran had pain in the lower extremity with difficulty 
ambulating.  VA treatment note dated August 2006 shows that 
the Veteran had increasing (knee) pain along with a burning 
feeling.  VA treatment note dated January 2007 shows 
complaint of pain with difficulty ambulating.  A private 
medical report dated April 2007 reflects pain with any 
movement of the knee.  Another private treatment report 
dated April 2007 shows complaints of severe pain.  VA 
treatment notes dated 2007 and 2008 similarly reflect 
complaints of right knee pain.  For pain, the record shows 
that the Veteran takes Acetaminophen and/or Hydrocodone with 
minimal relief.

The Board fully accepts that the Veteran has functional 
impairment, pain, and pain on motion.  See DeLuca, supra.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of flexion limited to 45 degrees, 
extension to 15 degrees, nor ankylosis --- required for a 
higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5260, and 5261.  The currently assigned 10 
percent evaluation for arthritis based on limitation of 
motion accounts for pain.

Separate Evaluation Based on Limitation of Motion and 
Functional Impairment From July 16, 2008 (Date of VA 
Examination)

Report of VA examination dated July 16, 2008, reflects 
clinical findings for restricted range of right knee motion.  
The range of motion was from 10 to 70 degrees with increased 
pain throughout the range of motion.  Repetitive motion 
exercises, such as squatting, could not be performed.  
Strength was 2/5.

In view of the findings for limitation of motion, which is 
compensable under the scheduler criteria for limitation of 
extension, coupled with decreased strength, decreased 
ability to squat or perform repetitive exercises along with 
the report of increased pain throughout the range of motion, 
the Veteran's functional impairment more closely 
approximates the functional equivalent of a range of motion 
from 10 to 45 degrees.  Therefore, a separate 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-
6261, is warranted from July 16, 2008.

Lay Evidence

The Board notes that the Veteran is competent to report that 
his disability is worse. However, whether his disability has 
worsened sufficiently to meet the schedular criteria for an 
increased is a factual determination by the Board based on 
both the Veteran's complaints coupled with the medical 
evidence.  Here, although the Veteran believes he meets the 
criteria for a higher disability rating based on severe 
right knee disability, his complaints and the medical 
findings do not meet the schedular requirements for the 
higher rating, except as otherwise indicated and discussed 
above.

Staged Ratings

The Veteran's disability is staged.  In the course of this 
appeal, the Board has determined that further staging is 
warranted, as discussed above.  However, there is no basis 
for any additional staging of the ratings in this appeal.  
See Hart, supra.

III.  TDIU on a Schedular Basis

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more such disabilities, there shall be 
at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  For the purpose of one 60 
percent or one 40 percent disability in combination, 
disabilities resulting from a common etiology or a single 
accident will be considered as one disability.  38 C.F.R. § 
4.16(a).

The Veteran is service-connected for: Right knee subluxation 
(20 percent) and right knee arthritis (10 percent).  Prior 
to July 2008, the combined rating was 30 percent.  38 C.F.R. 
§ 4.25.  Because the Board has awarded, as of July 16, 2008, 
a separate 10 percent evaluation for arthritis with 
limitation of motion and pain with additional functional 
impairment, the combined rating became 40 percent as of July 
2008.  As of January 21, 2010, right knee subluxation is 
rated as 30 percent disabling.  His new combined rating, 
however, remains 40 percent.  See 38 C.F.R. § 4.25.

The Board notes that the Veteran also had a combined rating 
of 40 from January 1 to May 9, 2006, based on the 30 percent 
rating for subluxation of the right knee in effect for that 
period of time.

As discussed, disability evaluations greater than those 
currently assigned are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5003, 5010, 5260-61.

Under the 38 C.F.R. § 4.16(a) criteria outlined above, the 
Veteran does not meet the schedular criteria for a schedular 
TDIU rating.  Therefore, a TDIU rating on a schedular basis, 
under 38 C.F.R. § 4.16(a), is not warranted, and must be 
denied for lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994). Entitlement to TDIU under 
38 C.F.R. § 4.16(b) is addressed in the remand portion of 
this decision.

Accordingly, schedular TDIU under 38 C.F.R. § 4.16(a) is 
denied.




ORDER

Compensation under 38 U.S.C. § 1151 for a cervical spine 
disability is denied.

Compensation under 38 U.S.C. § 1151 for discogenic disease 
of the thoracic spine is denied.

Compensation under 38 U.S.C. § 1151 for trapezius muscle 
disability is denied.

Compensation under 38 U.S.C. § 1151 for migraine headaches 
is denied.

A rating greater than 10 percent for subluxation of the 
right knee prior to December 1, 1994, is denied.

A rating greater than 20 percent for subluxation of the 
right knee from December 1, 1994, is denied.

A 30 percent rating and no more for subluxation of the right 
knee from January 1, 2006, to May 9, 2006, is granted.

A rating greater than 20 percent for subluxation of the 
right knee from May 9, 2006, to January 21, 2010, is denied.

A 30 percent rating and no more for subluxation of the right 
knee from January 21, 2010, is granted.

A rating greater than 10 percent for arthritis with 
limitation of motion of the right knee is denied.

A separate 10 evaluation for right knee arthritis with 
limitation of motion and additional functional impairment 
(increased pain during range of motion, decreased strength, 
and inability to perform repetitive exercises such as 
squatting) is granted from July 16, 2008,  subject to the 
laws and regulations governing the award of monetary 
benefits.
A schedular TDIU under 38 C.F.R. § 4.16(a) is denied.


REMAND

Extension of Convalescence Rating Under 38 C.F.R. § 4.30

The Veteran underwent right knee surgery in June 2005.  
Pursuant to 38 C.F.R. § 4.30(a), the RO awarded the Veteran 
a convalescence rating (100%) from June 15, 2005, to October 
1, 2005.  Thereafter, based on medical evidence and the 
Veteran's statements, this convalescence rating was extended 
an additional 3 months to January 1, 2006, under 38 C.F.R. 
§ 4.30(b)(2).

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge or outpatient 
release.  38 C.F.R. § 4.30.

Total ratings will be assigned under 38 C.F.R. § 4.30 if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one 
month of convalescence.

(2) Surgery with severe postoperative 
residuals such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic immobilization 
of one major joint or more, application 
of a body cast, or the necessity for 
house confinement, or the necessity for 
continued use of a wheelchair or 
crutches (regular weight-bearing 
prohibited).

(3) Immobilization by cast, without 
surgery, of one major joint or more.

Extensions of 1, 2, or 3 months beyond the initial three 
months may be made by applying the same criteria.

The Court has held that notations in the medical record as 
to the veteran's incapacity to work after surgery must be 
taken into account in the evaluation of a claim brought 
under the provisions of 38 C.F.R. § 4.30.  See Felden v. 
West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. 
App. 291, 296- 297 (1995).  Furthermore, the Court has noted 
that the term "convalescence" does not necessarily entail 
in-home recovery.

Here, the Veteran seeks an extension of his temporary total 
rating based on convalescence beyond January 1, 2006.  The 
evidence has been summarized above.  It includes report of 
VA examination dated June 2006, which reflects the 
examiner's comment that the Veteran did not require an 
extension of convalescence based on this evaluation.  
However, this evidence, to include report of VA examination 
dated June 2006, does not include a medical opinion as to 
whether the Veteran required an additional period of 
convalescence for the period from January 1 to the June 2006 
VA examination.

Therefore, the Board finds that a determination may not be 
made at this time on this matter.  Remand for a VA medical 
opinion is required that specifically addresses whether 
severe post operative residuals are not shown from January 
1, 2006, forward and the date the Veteran no longer required 
convalescence.

Increased Rating Under 38 C.F.R. § 3.312(b)-Extraschedular 
Basis

The Veteran has alleged that his service-connected right 
disability adversely affect his ability to obtain and 
maintain employment.  Disability evaluations are determined 
by the application of a schedule of ratings which is based 
on average impairment of earning capacity. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  To accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the 
Board must address referral under 38 C.F.R. §3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is 
warranted.  Either the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Id. at 
115.  If the schedular rating criteria do reasonably 
describe the Veteran's disability level and symptomatology, 
the assigned schedular evaluation is adequate, referral for 
extraschedular consideration is not required, and the 
analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the Veteran has not been employed on a regular 
basis since approximately August 2002.  He has had several 
period of convalescence during the appeal period and has 
consistently maintained he is unable to work due to his 
service-connected right knee disability.  Recent treatment 
records dated 2010 continue to show that the Veteran cannot 
work due to right knee disability.  For these reasons, the 
Board believes that referral to the Director of Compensation 
and Pension Services for an opinion on whether the Veteran 
merits extraschedular consideration.

Accordingly, the matter is remanded.

TDIU Under 38 C.F.R. § 4.16(b) -Extraschedular Basis

All veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section. 38 C.F.R. § 4.16(b).

Service connection has been established for the right knee 
disability and the combined rating is 30 percent.  38 C.F.R. 
§§ 4.25, 4.26.

The Veteran contends that his knee disability alone 
precludes his ability to obtain and maintain employment.  He 
has indicated that he stopped working in August 2005 due to 
his knee disability.  The record shows that he has been 
given SSSI, and that he is legally blind due to nonservice-
connected glaucoma.

In support of his TDIU claim, a private vocational 
assessment dated January 2009 was submitted to VA.  This 
assessment was performed by C.H., a private vocational 
rehabilitation consultant.  Her report reflects a review of 
the evidence of record.  Based on her review of this 
information, C.H. concluded that the Veteran is unemployable 
and has been since August 2002.  She acknowledged that he 
had significant limitation prior to the worsening of his 
service-connected disorder; however, she asserted that his 
service-connected physical disability was his primary 
barrier for continuing employment in the labor market.  She 
concluded that there were no jobs available to the Veteran 
taking into consideration his "education, work history, 
transferable skills, sedentary work restrictions, physical 
limitations regarding his right knee, and physical 
limitations regarding his bilateral glaucoma rendering him 
legally blind.  Mr. [redacted] would be unable to sustain 
and/or maintain employment as a result of service related 
condition."

The Board observes that the private vocational assessment 
states that the Veteran is unemployable because of various 
limitations including his knee and glaucoma, but then she 
states that he cannot work as a result of service related 
condition.
The Board has carefully considered the consultant's opinion.  
However, this opinion is not entirely clear as it suggests 
that more than the Veteran's service-connected disability 
were considered, and does not directly answer how the right 
knee disability alone affects the Veteran's ability to 
maintain employment.

Additionally, a VA examination for the purpose of 
entitlement to TDIU has not been performed.  Most recently a 
VA examination was performed in July 2008.  However, no 
opinion was provided on the effect of the Veteran's service-
connected right knee disability on his ability to obtain and 
maintain employment.

In view of the above, remand for a VA examination and 
opinion on employability under 38 C.F.R. § 4.16(b) is 
warranted.  Thereafter, the matter should be referred to the 
Director of Compensation and Pension Services for an opinion 
on whether the Veteran merits extraschedular consideration 
under 38 C.F.R. § 4.16(b).

Accordingly, the above issues are REMANDED for the following 
action:

1.  A VCAA letter should be sent to 
the Veteran notifying him of the 
information and evidence necessary to 
substantiate his claim for an 
additional temporary 100 percent 
convalescence period pursuant to 38 
C.F.R. § 4.30, along with that 
necessary for entitlement 
extraschedular consideration under 
38 C.F.R. § 3.321(b) and § 4.16(b).

2.  A VA examination of the Veteran's 
right knee should be conducted.  The 
claims folders should be available 
for review by the examiner along with 
his vocational rehabilitation files.  
The report of examination should 
include opinions on the following 
supported by a complete rationale.

(a) The examiner should opine whether 
the Veteran required convalescence 
from January 1, 2006, forward and, if 
so, until what date.

(b) The examiner should opine on 
whether the Veteran is rendered 
unemployable solely due to service-
connected right knee disability.  The 
examiner should ascertain whether the 
Veteran's service-connected right 
knee disability represent marked 
interference with employment, and 
identify the effect of his right knee 
disability on his ability to secure 
or follow a substantially gainful 
occupation.

3.  After the above development is 
complete, the case should be referred 
to the Director of Compensation and 
Pension Services for an opinion on 
whether the Veteran merits 
consideration of an extraschedular 
evaluation for right knee disability 
pursuant to 38 C.F.R. § 3.321(a) and 
whether he merits consideration of 
TDIU on an extraschedular basis 
pursuant to 38 C.F.R. 4.16(a).

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


